422 S.W.2d 459 (1968)
Ex parte James Wesley TOPPINGS.
Ex parte Wesley Eugene REYNOLDS.
Nos. 41015, 41016.
Court of Criminal Appeals of Texas.
January 3, 1968.
*460 Howard B. Law, William C. Dever, Dallas, for petitioners.
Henry Wade, Dist. Atty., Malcolm Dade, Asst. Dist. Atty., Dallas, and Leon B. Douglas, State's Atty., Austin, for the State.

OPINION
BELCHER, Judge.
These appeals are from judgments entered in a habeas corpus proceeding.
The appellants contend that the court erred in requiring bond, and also erred in requiring excessive bail.
The appellants stand charged by separate indictments with the possession of burglary tools with two prior convictions for non-capital felonies alleged for enhancement.
At the conclusion of the joint hearing, the court fixed the bail for Toppings at $5,000 and for Reynolds at $3,000. From these orders the appellants gave notice of appeal.
The fact that appellants are under indictments for a felony is sufficient ground to require bail. Ex parte Mauck, 158 Tex. Cr.R. 200, 254 S.W.2d 128; Ex parte Oliver, Tex.Cr.App., 374 S.W.2d 894.
There is no evidence that an effort has been made by either of the appellants to furnish bail in the amounts fixed following the habeas corpus hearing. In the absence of such evidence, the complaint of excessive bail is not presented. 8 Tex.Jur. (2) 155, Sec. 33; Ex parte Gillmore, Tex. Cr.App., 369 S.W.2d 356; Ex parte Vernon, Tex.Cr.App., 397 S.W.2d 224.
The judgments are affirmed.